                                              Case 2:19-cr-00216-JAD-BNW Document 25 Filed 12/11/19 Page 1 of 3



                                          1   CHRISTOPHER R. ORAM, ESQ
                                              Nevada Bar No. 004349
                                          2   520 South Fourth Street, Second Floor
                                              Las Vegas, Nevada 89101
                                          3   (702) 384-5563
                                              contact@christopheroramlaw.com
                                          4   Attorney for ORLANDIS WELLS, M.D.
                                          5                                UNITED STATES DISTRICT COURT
                                                                                DISTRICT OF NEVADA
                                          6
                                                                                           *****
                                          7
                                               UNITED STATES OF AMERICA,                        CASE NO. 2:19-CR-00216-JAD-BNW
                                          8
                                                              Plaintiff,
                                          9
                                               vs.                                              STIPULATION REGARDING THE
                                         10                                                     FILING OF PRETRIAL MOTION
                                               ORLANDIS WELLS, M.D.
                                                                                                (First Request)
                                         11
                                                                Defendants.
520 SOUTH 4TH STREET | SECOND FLOOR

 TEL. 702.384-5563 | FAX. 702.974-0623




                                         12
    CHRISTOPHER R. ORAM, LTD.

       LAS VEGAS, NEVADA 89101




                                         13          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas Trutanich,

                                         14   United States Attorney, by and through Nadia Ahmed, Assistant United States Attorney, counsel

                                         15   for the United States, and Defendant, Orlandis Wells, by and through his attorney, Christopher R.

                                         16   Oram, Esq., that the deadline for filing pretrial motions shall be extended until January 10, 2020.

                                         17          This is the first request for a continuance of the pretrial motion dates.
                                         18          Pursuant to General Order No. 2007-04, this Stipulation is entered into for the following
                                         19   reasons:
                                         20
                                                     1. Counsel for Mr. Wells is currently in the midst of an eight defendant murder trial
                                         21
                                              before Judge Navarro (2:16-cr-00265, Defendant C. Morales) and the trial is expected to last
                                         22   though this year at a minimum. Given this, defense counsel requires additional time to review
                                         23   discovery and determine what, if any, pretrial motions would need to be filed.
                                         24
                                                     2. Mr. Wells is not in custody and agrees with the continuance.
                                         25
                                                     3. Denial of this request for continuance could result in a miscarriage of justice.
                                         26
                                         27
                                         28                                                    1
                                              Case 2:19-cr-00216-JAD-BNW Document 25 Filed 12/11/19 Page 2 of 3



                                          1
                                                     4. For all of the above-stated reasons, the ends of justice would best be served by a
                                          2
                                              continuance of the pretrial motions date.
                                          3
                                          4          /s/ Nadia Ahmed         12/05/2019
                                                     NADIA AHMED, ESQ. DATE
                                          5
                                                     Assistant United States Attorney
                                          6
                                          7          CHRISTOPHER R. ORAM, ESQ.

                                          8          /s/ Christopher R. Oram         12/05/2019
                                                     CHRISTOPHER R. ORAM, ESQ. DATE
                                          9          Counsel for Defendant Orlandis Wells
                                         10
                                         11                     FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER
520 SOUTH 4TH STREET | SECOND FLOOR

 TEL. 702.384-5563 | FAX. 702.974-0623




                                         12
    CHRISTOPHER R. ORAM, LTD.

       LAS VEGAS, NEVADA 89101




                                         13          Based upon the pending Stipulation of the parties, and good cause appearing therefore,

                                         14   the Court finds that:

                                         15          1. The parties have stipulated to continue the calendar call and trial dates, and motions
                                         16   deadline, as presently scheduled.

                                         17          2. This Court, being convinced that adequate showing has been made that were this
                                         18   request for continuance to be denied, the ends of justice would not be served, based on the
                                         19   following:
                                         20                  A. Counsel for Mr. Wells is currently in the midst of an eight defendant murder
                                         21   trial before Judge Navarro (2:16-cr-00265, Defendant C. Morales) and the trial is expected to last
                                         22   though this year at a minimum. Given this, defense counsel requires additional time to review
                                         23   discovery and determine what, if any, pretrial motions would need to be filed.
                                         24
                                                             B. Denial of this request for continuance could result in a miscarriage of justice.
                                         25
                                                             C. For all of the above-stated reasons, the ends of justice would best be served by
                                         26
                                              a continuance of the Calendar Call and Trial dates.
                                         27
                                         28


                                                                                               2
                                              Case 2:19-cr-00216-JAD-BNW Document 25 Filed 12/11/19 Page 3 of 3



                                          1
                                                                                       ORDER
                                          2
                                                     IT IS HEREBY ORDERED that the due date for pretrial motions to be filed shall be
                                          3
                                              January 10, 2020.
                                          4
                                          5       IT IS SO ORDERED

                                          6          DATED this ____ day of _______________, 2019.
                                                  DATED: April 30, 2019
                                                         12/17/19
                                          7
                                          8                                                    __________________________________
                                                                                               UNITED STATES DISTRICT JUDGE
                                          9       __________________________________________________
                                         10       BRENDA WEKSLER
                                                  UNITED STATES MAGISTRATE JUDGE
                                         11
520 SOUTH 4TH STREET | SECOND FLOOR

 TEL. 702.384-5563 | FAX. 702.974-0623




                                         12
    CHRISTOPHER R. ORAM, LTD.

       LAS VEGAS, NEVADA 89101




                                         13
                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28


                                                                                           3
